Citation Nr: 0105192	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1956 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) which 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's current right ear hearing loss meets the VA 
standards for hearing loss disability.

3.  The veteran was exposed to acoustic trauma in service.

4.  The medical evidence of record shows that the veteran's 
right ear hearing loss disability is related to the acoustic 
trauma he experienced during service.


CONCLUSION OF LAW

The veteran's right ear hearing loss was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on examination in June 
1955, audiometric testing showed that the veteran's pure tone 
thresholds, in the right ear, in decibels (ASA units 
converted to ISO units), at 500, 1000, 2000, and 4000 Hertz, 
were as follows:  30, 20, 20, and 20.  On examination in June 
1956, audiometric testing showed that the veteran's pure tone 
thresholds, in the right ear, in decibels (ASA units 
converted to ISO units), at 500, 1000, 2000, and 4000 Hertz, 
were as follows:  10, 5, 0, and -5.  On examination in April 
1957 audiometric testing showed that the veteran's pure tone 
thresholds, in the right ear, in decibels (ASA units 
converted to ISO units), at 500, 1000, 2000, and 4000 Hertz, 
were as follows:  20, 15, 10, and 10.  On examination in 
February 1958, audiometric testing showed that the veteran's 
pure tone thresholds, in the right ear, in decibels (ASA 
units converted to ISO units), at 500, 1000, 2000, 3000, and 
4000 Hertz, were as follows:  15, 10, 10, 10, and 5.  On the 
veteran's retirement examination in January 1976, audiometric 
testing showed that the veteran's pure tone thresholds, in 
the right ear, in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, were 0, 0, 0, 10, and 20.  

The veteran's DD Form 214 shows that his primary military 
occupational specialty (MOS) was "Air Operations Officer, 
Navigator" and his secondary MOS was "Navigator Bombardier 
Strategic".  

A treatment record from Vandenburg AFB dated in August 1992 
showed that the veteran underwent audiometric testing which 
showed that his pure tone thresholds, in the right ear, in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, were as 
follows:  5, 20, 10, 45, and 55.  The diagnosis was bilateral 
high frequency bilateral hearing loss, worse on the left.  In 
July 1994 the veteran underwent an audiogram after 
complaining that he was "not hearing well".  Audiometric 
testing showed that his pure tone thresholds, in the right 
ear, in decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
were as follows:  5, 15, 10, 50, and 50.  The diagnosis was 
high frequency bilateral hearing loss.  

On a VA contract examination in December 1998 the veteran 
reported a history of exposure to noise while serving with 
the Air Force.  It was noted that the veteran's exposure 
consisted primarily of artillery and aviation noise.  The 
veteran reported that he first noticed a hearing loss in 
1995, which was confirmed by audiogram in 1996.  Audiometric 
testing showed that the veteran's pure tone thresholds, in 
the right ear, in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, were as follows:  5, 20, 20, 45, and 50.  The 
diagnosis included bilateral high-frequency sensorineural 
hearing loss.  

A January 2000 private medical report from Richard P. 
Wikholm, M.D., F.A.C.S. showed that the veteran was seen with 
complaints of hearing loss and tinnitus.  Dr. Wikholm cited 
the findings on audiograms conducted in service, in July 1955 
and June 1956, as well as in "1979" (it appears that Dr. 
Wikholm was referring to the findings on the veteran's 
retirement examination in 1976).  Dr. Wikholm noted that 
there was a slight decrease since the veteran's first 
audiogram in service, and indicated that the shape was "most 
consistent with mild noise induced hearing loss".  The 
veteran reported that during service he had noise exposure 
working around B-52 bombers as a radar navigator, and that 
since then he had noise exposure to tools working with 
hobbies.  It was noted that an audiogram showed a bilateral 
moderate severe sloping high frequency sensorineural hearing 
loss, which was worse on the left than the right.  Dr. 
Wikholm opined that a portion of the veteran's present 
hearing loss was due to his noise exposure in the military.  

In February 2000 the veteran testified at a hearing at the RO 
that he was a radar navigator for B-52s, and sat in the lower 
deck compartment, and was surrounded by high frequency 
electronic equipment all the time.  He reported that his 
hearing test in service in 1956 was the most accurate as it 
was a flying training examination.  He testified that 
although he had hearing loss when he retired in 1976, he did 
not file a claim because he was told he did not have 
sufficient loss to meet VA criteria.  He reported that his 
hearing started to get worse in 1996 and in 1998, and he 
started going to audiologists for hearing tests.  He 
testified that after service he basically did office work, 
and that the only time he was exposed to loud noises was when 
he did safety checks with the State Compensation Insurance 
Fund.  He did noise level examinations and claimed he always 
wore hearing protection.  He also claimed he did woodworking 
as a hobby, but always wore hearing protection when using the 
machines.  He testified that during service, as a crew 
member, he wore headphones "much of the time", but that he 
had to help start up the ground power equipment and that 
there was no ear protection.  He also testified that during 
his service in Vietnam he flew one tour as a B-52 air crew 
member, dropping bombs, and the second tour was as a staff 
officer, but he reported he was never close enough to any 
real explosions to even cause his ears to ring.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Board initially notes that based on the audiological data 
of record, the veteran does have a current disability due to 
right ear hearing loss under 38 C.F.R. § 3.385.  The veteran 
contends that he was a B-52 Navigator and crew member, and 
his DD Form 214 shows that his MOS's were Air Operations 
Officer, Navigator and Navigator Bombardier Strategic.  
Accordingly, it is recognized that the veteran was exposed to 
noise during service, and sustained acoustic trauma therein.  

The next question is whether the veteran's current right ear 
hearing loss is related to the acoustic trauma he sustained 
in service.  The record reflects that in January 2000, a 
private physician opined that the veteran's "present hearing 
loss [was] due to his noise exposure in the military".  
Considering the current medical evidence indicating that the 
veteran has bilateral moderate severe sloping high frequency 
sensorineural hearing loss, the evidence of his noise 
exposure in service, as well as the January 2000 private 
physician's opinion, it is concluded that service connection 
is warranted for the veteran's right ear hearing loss.


ORDER

Service connection for right ear hearing loss is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

